| ARMSTRONG, J.,
concurs in the result.
I respectfully concur in the result. For the reasons set forth by the majority, Mr. Danforth did not knowingly violate the Domicile Ordinance.
Because there was no knowing violation, no disciplinary action whatsoever is appropriate and, therefore, no issue is presented in this case as to the severity of the punishment. Thus, we need not address Al-dor. Also, I do not believe that Aldor stands for the proposition that, where the employee has cured or is willing to cure the violation of the Domicile Ordinance, the only possible penalty is termination. Rather, Aldor was simply noting that one cannot remain employed by the city while continuing to fail to comply with the Domicile Ordinance.
Lastly, as we have upheld the Commission’s decision, any possible issue of whether the City is entitled to a suspensive appeal is moot in this case. Thus, we need not address whether the City is entitled to a suspensive appeal.